Citation Nr: 1436354	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-47 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals of a fracture of the first metatarsal of the left foot with osteoarthritis.

2. Entitlement to an increased rating in excess of 10 percent for residuals of a fracture of the first metatarsal of the left foot with osteoarthritis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2013, the Veteran was afforded a videoconference hearing before the below-signed Acting Veterans Law Judge sitting in Washington, DC. A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's left foot and left knee disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. Specifically seek to procure the private treatment records from the office of Dr. Michael Lynch of Fort Collins, Colorado.

2. Schedule the Veteran for a VA examination(s) to determine the nature and etiology of the Veteran's claimed left knee disorder, and the current severity of the Veteran's service-connected residuals of a fracture of the first metatarsal of the left foot with osteoarthritis.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

The examiner is asked to note any functional impairments caused by the Veteran's service-connected residuals of a fracture of the left foot with osteoarthritis, including a full description of the effects of his disabilities upon his ordinary activities, if any. As the Veteran claims to have experienced additional pain in more than one joint in the left foot, the VA examiner should examine the left foot and, if multiple left foot disabilities are found, should comment as to which disabilities are related to the Veteran's service-connected residuals of a fracture of the first metatarsal of the left foot with osteoarthritis.

After a review of the claims file, an interview with the Veteran, and a physical examination, the VA examiner should provide the following opinions:

a. Is it at least as likely as not (50 percent or great probability) that any diagnosed left knee disorder is related to service or any incident of service? 

b. Is it at least as likely as not (50 percent or great probability) that any diagnosed left knee disorder was caused or permanently aggravated by the Veteran's service-connected residuals of a fracture of the first metatarsal of the left foot with osteoarthritis?

In writing these opinions, the VA examiner should note the opinions contained in the January 2012 VA medical examination report, and the February 2011 and December 2013 letters written by Dr. Michael Lynch. The examiner is asked to provide detailed reasons, if possible, as to any reasons for agreement or disagreement with the January 2012 VA examiner's and Dr. Lynch's findings.

An explanation MUST be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated. The VA examiner should in such case explain why it would be speculative to respond.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



